Order entered April 8, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01513-CR

                               CARIE ANN PRESTON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F08-16690-H

                                             ORDER
       The Court REINSTATES the appeal.

       On January 23, 2014, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. We have received the clerk’s record, as well as

the trial court’s findings. The trial court found that appellant desires to pursue the appeal, but that

her notice of appeal was untimely. The record reflects that on October 4, 2013, the trial court

denied the State’s motion to proceed with adjudication of guilt, extended the period of

appellant’s supervision, and modified the conditions of her supervision. On October 28, 2013,

appellant filed a notice of appeal seeking reconsideration of the October 4, 2013 order. Thus,

although the notice of appeal was timely as to the October 4, 2013 order, the order extending and
modifying her community supervision is not appealable. See Basaldua v. State, 558 S.W.2d 2, 5

(Tex. Crim. App. 1977). Accordingly, we will dispose of the appeal in due course.


                                                   /s/    LANA MYERS
                                                          JUSTICE